Citation Nr: 0907213	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of 
pilonidal cyst excision and left groin abscess removal.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran had active service from May 1956 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for bilateral hearing loss, tinnitus, and 
residuals of pilonidal cyst excision and left groin abscess 
removal.  The veteran filed a notice of disagreement and 
perfected his appeal as to each of the claims.  In a rating 
decision dated in March 2008, the RO granted service 
connection for bilateral hearing loss and notified the 
Veteran that the establishment of service connection for 
bilateral hearing loss was considered a total grant of the 
claim for bilateral hearing loss service connection claim.  
In March 2008, the RO issued a supplemental statement of the 
case pertaining to service connection for tinnitus and 
residuals of pilonidal cyst excision and left groin abscess 
removal, the Veteran continued his appeal as to those issues, 
and the RO certified the appeal to the Board in June 2008.  

Other matters

In a rating decision dated in January 2008, the RO denied 
service connection for coronary artery disease and diabetes 
mellitus type II.  In a letter dated in January 2008, the RO 
informed the veteran of the decision and gave him notice of 
his appellate rights.  The claims file does not include a 
notice of disagreement from the Veteran regarding the denial 
of service connection for coronary artery disease or diabetes 
mellitus type II, and those issues are not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  


FINDINGS OF FACT

1.  There is no competent evidence that relates the Veteran's 
claimed tinnitus to service or any incident of service.  

2.  There is no evidence that the Veteran currently has 
residuals of pilonidal cyst excision and/or left groin 
abscess removal.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

2.  Service connection for residuals of pilonidal cyst 
excision and left groin abscess removal is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in June 2006, which was prior 
to the initial adjudication of the Veteran's claims, the RO 
explained to the Veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The RO stated that medical records or 
medical opinions are required to establish this relationship.  
The RO also explained that the relationship was presumed for 
veterans who have certain chronic diseases that become 
manifest within a specific period of time after discharge 
from service.  

In addition, in the June 2006 letter, the RO discussed the 
assignment of disability ratings and effective dates.  The RO 
explained that depending on the disability involved, it would 
assign a rating from 0 percent to as much as 100 percent and 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The RO explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  In the same 
letter, the RO described the kind of evidence considered in 
determining an effective date.  

In the June 2006 letter, the RO outlined what evidence VA 
would obtain and what information and evidence the Veteran 
should provide.  The RO specifically requested that the 
Veteran submit any evidence in his possession that pertains 
to his claims.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to the duty to assist, VA has obtained the Veteran's 
service treatment records and VA medical records.  In 
addition, VA has provided the Veteran with a VA audiology 
examination and obtained the audiologist's opinion pertaining 
to the tinnitus claim.  The veteran has not submitted or 
identified any medical or other evidence pertaining to either 
the tinnitus service connection claim or the claim for 
service connection for residuals of pilonidal cyst excision 
and left groin abscess removal.  

The Board acknowledges that in the case of claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c), (d).  As to 
the issue of entitlement to service connection for residuals 
of pilonidal cyst excision and left groin abscess removal, 
there is no competent evidence of the presence of current 
disability, and under the circumstances, there is no duty to 
provide an examination or medical opinion with respect to the 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Based on the foregoing, the Board concludes no further 
assistance to the veteran with the development of evidence is 
required and that there has been no notice delay or 
deficiency resulting in prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

Legal criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

As to the claim for service connection for tinnitus, the 
Veteran's service treatment records show his ears were 
examined in July 1974, and examination was within normal 
limits.  The examiner noted that the Veteran worked in a high 
noise area and it was suspected he had subjective hearing 
loss on this basis.  There was no mention of tinnitus then or 
in any earlier or later service treatment record, including 
the Veteran's service discharge examination in November 1975.  

The veteran submitted a May 2006 letter from Judith A. 
Caudle, MS, CCC/A, who stated she had seen the Veteran 
earlier that month for a complete audiologic evaluation.  She 
said the evaluation revealed a moderate to severe high 
frequency sensory-neural hearing loss in both ears.  She did 
not report any complaint, finding, or diagnosis of tinnitus.  
At a VA vesting physical examination in October 2007, the 
examiner noted the veteran denied problems with tinnitus.  

At a VA audiology examination in November 2007, the Veteran 
reported he has bilateral high-pitched tinnitus.  He said it 
is intermittent with no set pattern.  He said, "I get 
ringing in my ears once in a while."  He said the tinnitus 
was resolved by his putting his fingers into his ears and 
wiggling his ears.  He could not relate an event that may 
have caused the tinnitus and said it had been there for quite 
a while.  He reported he had noise exposure in service from 
chipping guns, naval gun fire, and other weapons training.  
The Veteran reported he had had non-military noise exposure 
as a truck driver, a landscaper, and a welder.  He also 
reported that he engages in hunting and shooting activities.  

The VA audiologist stated that the Veteran's reported 
tinnitus is not supported by his service treatment records 
and that on review of those records he could find no 
complaint or annotation regarding tinnitus.  He also said the 
description the Veteran provided and the method he uses to 
"get rid" of the tinnitus is unusual.  The audiologist said 
that true tinnitus is not resolved by ear movement as it is 
contained in the inner ear.  In an addendum report dated in 
December 2007, the audiologist reiterated there is no 
evidence of a complaint of tinnitus in service said that in 
his clinical opinion the Veteran's reported tinnitus is not 
caused by, or the result of, his military duties.  

The Board notes there is no post-service medical evidence of 
record pertaining evaluation or treatment of tinnitus earlier 
than the November 2007 VA audiology examination.  Although 
the Veteran at that examination said his tinnitus had been 
there for quite a while, he has not said that he experienced 
any symptoms in service or for many years after service.  The 
absence of any treatment records or diagnosis relating to any 
tinnitus for decades after service is significant evidence 
against the claim.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

As to the question of whether the Veteran's current tinnitus 
had its onset in service or is otherwise related to service, 
this requires competent evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The only evidence in favor of the claim is the Veteran's 
implicit opinion that his current tinnitus is related to 
service or some incident of service, including noise 
exposure.  The Veteran does not contend, nor does the 
evidence show, that he has medical education, training, or 
experience, and his opinion that his current tinnitus is 
causally related to service, including noise exposure in 
service, is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The only medical evidence concerning the relationship of the 
Veteran's tinnitus to service is clearly against the claim.  
In this regard, the VA audiologist who examined the Veteran 
in November 2007 reviewed the Veteran's claims file, 
including the report of the private audiologist who examined 
the Veteran in May 2006.  The VA audiologist acknowledged 
that the Veteran was exposed to noise in service and reviewed 
the Veteran's service treatment records, which include 
chronological records as well as the induction and separation 
examination reports.  Further, the VA audiologist pointed out 
that it is commonly accepted that tinnitus will take place at 
the time of noise exposure or soon afterwards, but not years 
later.  Based on examination of the Veteran, consideration of 
his history of noise exposure during and after service, and 
review of the record, the audiologist concluded that the 
Veteran's reported tinnitus is not caused by, or the result 
of, his Navy service.  

In summary, the Board finds that there is no evidence of 
tinnitus in service or for decades thereafter, and there is 
no competent evidence that relates the Veteran's tinnitus to 
service or any incident of service.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim, and service connection for a tinnitus is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

As to the claim for service connection for residuals of 
pilonidal cyst excision and left groin abscess removal, the 
Veteran's service treatment records show he was hospitalized 
from December 1965 to January 1966 for treatment of a red, 
fluctuant mass in the left groin.  Under local anesthesia, 
the left inguinal mass was incised and drained with 
production of thick, yellow puss.  The Veteran was placed on 
Penicillin and Streptomycin.  Laboratory cultures on the 
purulent material revealed no growth.  The remainder of the 
hospital course was uneventful, and the Veteran was 
discharged to full duty with no restrictions or limitations.  
The diagnosis was abscess, left groin.  Subsequent service 
treatment records include no mention of the left groin 
abscess or residuals thereof.  

Service treatment records show the Veteran was referred from 
sick call in August 1969 for what was thought might be a 
small pilonidal cyst, but the physician who examined the 
Veteran in the proctology clinic said that because there was 
no tract or inflammation, it was not a pilonidal cyst that is 
tender.  In October 1970, the Veteran was seen with 
complaints of a cyst that had been draining for one week.  He 
was seen in the proctology clinic and was diagnosed as having 
a pilonidal cyst.  He was hospitalized a few days later, and 
it was noted that he had a history of pain and swelling 
around the presacral area for several weeks.  Physical 
examination revealed a draining, slightly injected, pilonidal 
abscess.  The Veteran underwent a pilonidal cystectomy, and 
at hospital discharge in November 1970, the pilonidal cyst 
was granulating in without complication.  After hospital 
discharge, the Veteran was seen at weekly visits until mid-
December 1970 when the excision site was said to be well 
healed with no return visit necessary.  

At a surgery clinic visit in November 1971, it was noted that 
the Veteran had a well-healed pilonidal scar with no redness, 
erythema, or drainage point.  At an annual examination in 
June 1972, it was noted that the Veteran had a pilonidal cyst 
removal in October 1970 with no sequelae.  At his service 
retirement examination in November 1975, the veteran gave a 
history of having been hospitalized for treatment of a 
pilonidal cyst.  The examiner did not report any residuals of 
the pilonidal cyst excision or left groin abscess removal.  

The Veteran has made no specific contention or argument 
pertaining to his claim for service connection for residuals 
of pilonidal cyst excision and left groin abscess removal.  
Although the service treatment records show he underwent 
excision of a pilonidal cyst and removal of a left groin 
abscess, no residuals were identified at the veteran's 
service discharge examination in November 1975.  Further, the 
Veteran has not described what he considers to be residuals 
of the pilonidal cyst excision or left groin abscess removal, 
nor has he submitted or identified any medical or lay 
evidence pertaining the presence of current residuals.  VA 
medical records show that at his vesting physical examination 
in October 2007, the Veteran gave a history of pilonidal cyst 
surgery in 1973.  On physical examination, there was no 
tenderness or guarding of the abdomen.  The skin was soft and 
warm with no edema or lesion.  The assessment included no 
reference to residuals of pilonidal cyst excision or left 
groin abscess removal.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran has current residuals of 
the pilonidal cyst excision or left groin abscess removal, 
and in the absence of a showing of the claimed disability, 
the preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for tinnitus is denied.  

Service connection for residuals of pilonidal cyst excision 
and left groin abscess removal is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


